DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 14, 2022.  As directed by the amendment: claims 1, 3-5, 7-11, 13-14, 18 and 20 have been amended, claims 17 and 19 have been cancelled, and claims 21-22 have been added.  Thus, claims 1-16, 18 and 20-22 are presently pending in this application.  Claims 11-16, 18 and 20 are withdrawn.  Applicant’s amendments are sufficient to overcome the claim objection of the previous action. 
Claim Interpretation
In response to amendments made to claim 8, Examiner hereby withdraws the §112(f) interpretation of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed June 14, 2022, with respect to the rejection of claim 1 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lashinski et al. (Lashinski), US 2005/0060030 A1.
On page 7 of the Remarks, Applicant argues that Lashinski does not show or suggest “an electrically controlled actuator disposed at” a “distal end of” a catheter, nor “one or more connections coupled between” an electrically controlled actuator and a deployable medical device disposed at the distal end of” a catheter “separable from the medical device to deploy the medical device”.  In response, Examiner notes that Lashinski is not relied upon to teach the above elements.  Instead,  the wire of Alon is modified in view of Lashinski, see below, such that it changes shape in response to an electrical current.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (Alon), US 2014/0309730 A1 in view of Lashinski et al. (Lashinski), US 2005/0060030 A1.
Regarding claim 1, Alon discloses a deployment system (catheter C, P0100 and launching mechanism 22, P0094), comprising: a catheter (catheter C, P0100, and shown in Figs. 11-12) having a distal end (distal end away from the user or physician) and a proximal end (proximal end closer to the user or physician); an actuator (actuator wire 28, shown in Figs. 4-6) disposed at the distal end of the catheter (Figs. 11-12); and one or more connections (coil springs 26, P0094) coupled between the actuator (Figs. 4-6) and a deployable medical device (implant 10, P0100 and shown in Figs. 3-4) disposed at the distal end of the catheter (Figs. 11-12), wherein the connections are controllable by the actuator to position the medical device (bent distal end 29 of actuator wire 28 is withdrawn, releasing springs 26, and then launching tissue anchors 16 of the implant 10 into bio-valve tissue, P0100), and are separable from the medical device to deploy the medical device (Figs. 20-21).
Alon does not teach the actuator to be electrically controlled.
However, Lashinski teaches a remotely activated mitral annuloplasty system having an electrically controlled actuator (Lashinski, linear actuator 1024 comprises a shape memory actuator, P0309, wherein when a current is passed through the shape memory alloy, its length changes P0310).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Alon by modifying the actuator wire 28 of Alon with a shape memory alloy that can be electrically controlled as taught by Lashinski because Alon contains a “base” device upon which the claimed invention can be seen as an “improvement”, and Lashinski contains a known technique for using a shape memory actuator that is applicable to the base device because both the actuator wire of Alon and the shape memory actuator are retracted to trigger the actuator, and one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (retracted to release the coil springs of Alon) and resulted in an improved system because the shape memory actuator can be electronically and remotely activated (Applying a Known Technique to a Known Device Ready for Improvement to Yield Predictable Results, MPEP 2143(I.)(D)).   
Regarding claim 2, Alon in view of Lashinski teaches the system according to claim 1, wherein a diameter of the proximal end of the catheter is smaller than a diameter of the distal end of the catheter (Alon, Fig. 11).  
Regarding claim 8, Alon in view of Lashinski teachers the system according to claim 1, further comprising a support (Alon, support, see annotated Fig. 11 below, which is formed as a straight rod and provides support to the catheter along its length) extendable longitudinally along the catheter and configured to support the catheter.  

    PNG
    media_image1.png
    357
    822
    media_image1.png
    Greyscale

Regarding claim 9, Alon in view of Lashinski teaches the system according to claim 1, further comprising a control box (Lashinski, external components 1004 used to by a physician to communicate with internal components including the actuator, P0285) wirelessly communicative with the electrically controlled actuator (Lashinski, radiofrequency (RF) communication between external components 1004 and internal components 1002  including the motion module that includes the shape memory actuator, P0288 and Figs. 38 and 40).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Alon with the control box of Lashinski for the purpose of allowing the physician to communicate with the electrically controlled actuator wirelessly (Lashinski, P0285), and thus eliminating the need for wiring that would otherwise be needed to extend from the proximal end of the catheter to electrically controlled actuators, thereby minimizing the associated changes to catheter performance such as increased stiffness and bulk that may not be desired.
Regarding claim 10, Alon in view of Lashinski teaches the system according to claim 1, wherein the electrically controlled actuator includes a shape-memory material actuator (Lashinski, linear actuator 1024 comprises a shape memory actuator, P0309).
Regarding claim 21, Alon in view of Lashinski teaches the system according to claim 1, wherein the electrically-controlled actuator is configured to deploy the deployable medical device (Alon, Figs. 20-21), and the one or more connections are removably coupled to the electrically-controlled actuator (Alon, Figs. 20-21).  
Regarding claim 22, Alon in view of Lashinski teaches the system according to claim 1, wherein the catheter includes a reinforced area (Alon, reinforced area, see annotated Fig. 2 below) for supporting the actuator.

    PNG
    media_image2.png
    608
    598
    media_image2.png
    Greyscale

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Lashinski in view of Arts et al. (Arts), US 2010/0057078 A1.
Regarding claim 3, Alon in view of Lashinski teaches the system according to claim 1, further comprising electrical connectors (Lashinski, electronic circuitry and cables to provide hard wired communication between internal and external components, P0288) to the electrically controlled actuator (Lashinski, linear actuator 1024, P0310), the electrical connectors configured for transmission of signals to the electrically controlled actuator (Lashinski, control signal sent to linear actuator 1024, wherein the linear actuator 1024 comprises a shape memory actuator that will have a change in length when electrical current passes it), and further comprising a control box (Lashinski, external components 1004 used to by a physician to communicate with internal components including the actuator, P0285) operatively connected to the electrical connectors for sending the signals to the electrically controlled actuator.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the electrical connectors and control box of Lashinski because at the time of the invention, it was well known in the art to control deployment of an annuloplasty medical device using an electrically controlled actuator via electrical connectors and a control box as taught by Lashinski, and one of ordinary skill in the art would have found it obvious to modify the system of Alon in view of Lashinski to be able to better control the deployment of the medical device with a remotely operable and electronic deployment system, as taught by Lashinski.
Alon in view of Lashinski does not explicitly teach the electrical connectors extending longitudinally along the catheter from the proximal end to the actuator, and the control box operatively connected to the electrical connectors at the proximal end of the catheter for sending the signals to the actuator.  
However, Arts teaches a catheter with remotely extendable instruments wherein the electrical connectors (cable 55, cable 65, P0019 and electrical connections 117, P0022 and Fig. 2) extend longitudinally along the catheter from the proximal end to the actuator, and the control box (electrosurgical generator 60 and accessory equipment 60, P0019 and Fig. 2) is operatively connected to the electrical connectors at the proximal end of the catheter for sending the signals to the actuator.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Alon in view of Lashinski with the electrical connectors and control box positioned as taught by Arts because of the need at the time of the invention for the actuator to receive a signal to operate, and there are a finite number of identified, predictable solutions for this including mechanical or electrical means that transmit signals generated from outside the catheter to the distal end of the catheter where the actuators are located, and one of ordinary skill in the art could have pursued these known solutions with a reasonable expectation of success (MPEP 2143(I)(E)). 
Regarding claim 4, Alon in view of Lashinski in view of Arts teaches the system according to claim 3 further comprising a sensor (Lashinski, sensors, P0287) for detecting actuation of the one or more connections coupled to the electrically controlled actuator (Lashinski, stress sensor may measure the force exerted by the implant on biological tissue), such that the control box receives feedback to coordinate deployment of the medical device (Lashinski, physiologic sensor may monitor a physiologic parameter of the patient, and the feedback may be used to coordinate deployment of the medical device by ensuring the patient is responding well to the procedure).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Alon in view of Lashinski in view of Arts with the sensors of Lashinski for the purpose of monitoring the deployment of the medical device as well as the condition of the patient, as taught by Lashinski P0287, to ensure the proper placement of the medical device.
Regarding claim 5, Alon in view of Lashinski in view of Arts teaches the system according to claim 3, wherein the deployable medical device (Alon, implant 10) is positionable (Alon, implant 10 is positioned with tissue anchors 16 embedded, as shown in Fig. 13) by the electrically controlled actuator (actuator wire 28 of Alon retracted by the shape memory actuator of Lashinski)  in response to receiving the signals from the control box (Lashinski, control signals, P0310).
Regarding claim 6, Alon in view of Lashinski in view of Arts teaches the system according to claim 3, wherein the electrical connectors include electric wires, electronic wires (Lashinski, cable 55, cable 65, P0019 and electrical connections 117, P0022 and Fig. 2), printed cables, or thermal wires, or combinations thereof.  
Regarding claim 7, Alon in view of Lashinski in view of Arts teaches the system according to claim 5, wherein the deployable medical device is positionable by the electrically controlled actuator by linear movement (Lashinski, linear actuator 1024 comprises a shape memory actuator, P0309).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783